DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 8/31/2022 amended claims 1 and 6 and cancelled claim 14.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 112 rejections from the office action mailed 6/1/2022; therefore these rejections are withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejections over Peters and would overcome any rejection based on the citation of pertinent prior art discussed in the office action mailed 6/1/2022; therefore this rejection is withdrawn.  New grounds of rejection necessitated by applicants’ amendments are set forth below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/2022 was filed after the mailing date of the non-final office action on 6/1/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15-17 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al., International Publication No. WO/2012/037087 (hereinafter referred to as Deng).    
Regarding claims 1-4 and 7, Deng discloses crystallizable thermoformable copolyester laminates for use in consumer goods having a thickness of .5 to 4 mm (thermoformed web as recited in claim 1) (see Abstract and Page 1/Para. 1-3 and Page 7/Para. 1) wherein one or more thermoformed cavities contained therein (as recited in claim 1) (Page 15/Para. 2 and Example 9) comprising blends of polymers creating an amorphous film layer which exhibits less than 5% shrinking (amorphous and shrinkage as recited in claim 1) (Page 4-5/Para. 6-1 and see Claim 11 of Deng) wherein the polymer blend comprises; at least 80 wt% of polyethylene terephthalate (as recited in claim 1) (Page 2/Para. 7) and the rest being residues of terephthalic acid, a majority of ethylene glycol residues and up to 5% of diethylene glycol residues (as recited in claims 1-4) (Page 5/Para. 3) to form a homogenous blend (see Examples of Deng).      
Deng discloses all the limitations discussed above including ranges that overlap and encompass those recited in claim 1 for the copolyester and residual components.  
See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
     
	Regarding claim 5, Deng discloses, the glass transition temperature and the strain induced crystalline melting points (Tg and Tm respectively) of the polyesters were determined according to the examples and page 16, paragraphs 4-5 of Deng which reads on claim 5.      
	Regarding claim 6, see discussion above.  
	Regarding claim 8, Deng further discloses the presence of up to 5 wt% additives including tackifiers (Page 10/Para. 2).    
	Regarding claims 9-10, the blend compositions include all the compounds recited in claim 1 and therefore inherently have the melting point recited in claim 9 and Tg of claim 10.    
Regarding claims 11, 13 and 15-16, Peters discloses the polyesters are made into films using any method known in the art to produce films from polyesters, for example, solution casting, extrusion or compression molding (Page 13/Para. 2).      
Regarding claims 12 and 17, see discussion above regarding claims 9-10.   
Regarding claims 21-28, see discussion above.    

Response to Arguments
Applicants’ arguments filed 8/31/2022 regarding claims 1-13, 15-17, 21-28 have been fully considered and are moot as the rejections from the previous office action have been withdrawn as discussed above.  
It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.  

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771